Citation Nr: 1207564	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-17  548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon where the RO denied entitlement to service connection for a left knee disorder.  The denial was continued in a March 2008 rating decision after new evidence was submitted and the Veteran perfected his appeal thereafter. 

The case was brought before the Board in July 2010 and June 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee disability, to include arthritis, was not diagnosed until decades after service and has not been medically attributed to his military service. 


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or aggravated by service nor may it be presumed to have occurred therein. 38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a letter sent to the Veteran prior to the initial adjudication of his claim in October 2007.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The claim was remanded multiple times to ensure the Veteran was afforded an adequate VA examination based on all the available evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO provided the Veteran appropriate VA examinations in October 2007, July 2010 and July 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran recently asserted that an October 2011 examination referred to in a recent supplemental statement of the case is inadequate because he was never actually examined.  The October 2011 "examination" was actually the date of an addendum provided by the examiner who conducted the July 2011 VA examination.  The Board has determined the examination is adequate.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection (Left Knee)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is 2004, nearly five decades after service. 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  To establish continuity of symptomatology, a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Jandreau, 492 F.3d at 1372. 

Lay evidence may be competent to establish medical etiology or nexus, but must be afforded whatever weight the VA concludes the lay evidence is entitled.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran claims he injured his left knee during training in the military in 1955.  Despite consistent left knee pain since that time, he acknowledges he did not seek much formal treatment until decades after service.  In support of his claim, his wife also submitted a statement indicating she recalls the Veteran complaining of left knee pain ever since she met him in 1956.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran's service treatment records are silent as to any treatment, complaints or diagnosis related to the left knee.  The Veteran was treated for synovitis and a "wrenched" right knee in May 1956, but there are no complaints related to the left knee.  The Veteran further clarified the 1956 right knee injury was a separate incident from the 1955 claimed left knee injury.  The report of an August 1956 separation examination included a normal clinical evaluation of the lower extremities and was silent for any pertinent defects, diagnoses or significant interval history.  In short, the service treatment records are devoid of any findings consistent with in-service incurrence of a chronic left knee disorder.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry, then, is whether the Veteran's current left knee disorder is related to any incident of his military service.  

After service, the medical evidence does not show any treatment, diagnoses or complaints of left knee pain until 2004, nearly five decades after service.  At that time, a VA x-ray done in May 2004 revealed left knee arthritis.  

The Veteran was afforded VA examinations in October 2007, July 2010 and July 2011.  In all examinations, the examiners notably indicate a complete lack of objective medical evidence of any in-service left knee injury or any left knee symptomatology for decades after service.  Most recently, the July 2011 VA examiner detailed the Veteran's reported history of left knee pain, but still concluded the Veteran's left knee arthritis is not likely related to any incident of his military service.  

All examiners also note that it would require resorting to mere speculation to associate the Veteran's current left knee arthritis to the in-service right knee injury or current right knee disability.  The Board notes the Veteran also has not claimed his left knee arthritis is attributable to the right knee injury or current right knee disability.

The Board finds the VA examinations, particularly the 2011 VA examination persuasive.  They are based on a thorough physical examination and a complete review of the claims folder.  

The Board has considered the Veteran's and his wife's statements regarding continuity of left knee pain and other left knee symptoms.  Lay evidence presented by a veteran concerning his continuity of symptoms after service is generally credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

Although lay evidence may be competent to establish medical etiology or nexus, VA may give it "whatever weight it concludes the evidence is entitled to" and "mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient...."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also Davidson, 581 F.3d at 1316.

In this case, the Board finds the objective evidence more probative than the Veteran's and his wife's lay statements.  In addition, the Veteran has been somewhat inconsistent in his history of the claimed condition.  The service medical records do not show any complaints or treatment referable to the left knee; however, the July 2010 VA examination included the Veteran's reported history that he struck his left knee on a rock during service and received whirlpool treatments for the condition.  The report of a separation examination included a normal clinical evaluation of the left knee and was silent for any defects or significant interval history.  Such inconsistency undermines the veracity of the Veteran's statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds the Veteran's statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Although the Board does not doubt the Veteran may have incurred some left knee injury in the military and may have experienced some amount of aches and pains through the years, the fact that the injury is not noted in the service treatment records and no medical treatment was sought for decades after service, indicates the left knee injury was likely insignificant.  Indeed, the Veteran concedes his left knee pain was not significant enough to seek treatment until decades after service.  Neither the Veteran nor his wife is competent to opine as to whether the Veteran's current left knee diagnosis is medically related to a minor left knee injury occurring decades ago.  See Layno, 6 Vet. App. 469-70 (lay witnesses are not competent to establish that which would require specialized knowledge or training, such as medical expertise). 

Moreover, the 2011 VA examiner, in rendering the opinion, considered and reported in detail the Veteran's lay description of the in-service injury and his pain through the years.  Even with this reported history, the 2011 VA examiner still concluded the Veteran's current left knee disorder is unlikely related to his military service.  

In light of the objective medical evidence, or lack thereof, while the Board does not doubt the Veteran's reported in-service injury or subsequent symptoms, the Board ultimately finds a nexus between any in-service event and current left knee diagnosis unpersuasive.  Thus, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


